UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7956


GARY L. WISE,

                Plaintiff – Appellant,

          v.

JON OZMINT, Director of South Carolina Department of
Corrections, individually and in their official capacities;
GREGORY   KNOWLIN,   Warden   of   Turbeville    Correctional
Institution   TCI,  individually  and   in   their   official
capacities; MS. BRADSHAW, Associate Warden, individually and
in their official capacities; MS. COTHRAN, Associate Warden,
individually and in their official capacities; BILLY
HOLIDAY, Law Library Clerk, individually and in their
official capacities; GENELL HAM, Ms., Computer Teacher,
individually and in their official capacities; KENNETH
RAINWATER, Formal IGC, individually and in their official
capacities; MS. HODGE, Mailroom Clerk, individually and in
their official capacities; MS. KIRBY, Mailroom Clerk,
individually and in their official capacities; MAJOR SHARP;
ANGELA BROWN; OFFICER GOODEL,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-00153-HFF)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary L. Wise, Appellant Pro Se. Norma Anne Turner Jett, NESS &
JETT, LLC, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Gary   L.    Wise    appeals     the     district     court’s    order

adopting     the   magistrate        judge’s       recommendation       to   grant

Defendants     summary    judgment    on    his     42   U.S.C.   § 1983     (2006)

claims against them.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

judgment.      Wise v. Ozmint, 6:09-cv-00153-HFF (D.S.C. Oct. 6,

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before   the   court     and   argument     would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                        3